Stegall, J.,
concurring: For the reasons set forth in my dissent in State v. Ryce, 303 Kan. 899, 964-72, 368 P.3d 342 (2016), I cannot join the majority’s holding that the implied consent advisory is inaccurate and cannot serve as the basis for a voluntary consent in light of Ryce4 which holds that K.S.A. 2014 Supp. 8-1025 is unconstitutional. Nece, 303 Kan. 888, Syl. As I articulated in Ryce, K.S.A. 2014 Supp. 8-1025 is not facially unconstitutional. The holding in Ryce—in conjunction with the majority’s holding here that any and all consents for testing, obtained upon the giving of this advisory, are coercive as a matter of law—will have the effect of overturning countless numbers of otherwise lawful driving-under-the-in£uence convictions in this state.
The State should always be given the opportunity to demonstrate that the evidence was not obtained in violation of the Fourth Amendment to the United States Constitution. If in this case, or any other, the State could demonstrate that it had a lawful basis apart from consent to require the driver to submit to the test, then either the advisory would be factual—i.e., refusal to submit could cause the driver to incur additional criminal liability—and the consent voluntary; or, the State’s need to rely on the consent exception to the warrant requirement would no longer exist. This approach would properly balance the competing interests at work in these cases and would enable this court to vindicate every constitutional mandate we are charged with enforcing while at the same time avoiding the significant damage we do today to the State’s legitimate and compelling law enforcement efforts to protect Kansas citizens from the menace of drunk driving.
It is only because Nece’s motion to suppress was presented to the court on stipulated facts, and because the parties did not stipulate to any fact that could lead a reasonable judge to conclude that the State could have lawfully charged Nece with a crime for failing to submit to the test, that I am compelled to concur in the result reached here by the majority.